Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the Office action mailed on 06/16/2020, the wrong species of charged chemical moiety was examined therefore this action is made non-final to correct this, as the correction requires new grounds of rejection.    

Status of the Claims
Pursuant to the amendment dated 12/02/2020, claims 40-45 have been cancelled and new claims 46 and 47 have been added.  Claims 27- 39, 46, and 47 are pending and are directed to the elected invention, Group I, as identified in the restriction requirement mailed on 02/04/2020.  
The claims are being examined in view of the following species elections identified in the response filed on 05/04/2020:
(a) vortioxetine as the 5HT-1BR stimulating agent; and 
(b) histidine-vortioxetine as the charged chemical moiety.  

Claims 27-32, 35-39, 46, and 47 read on both of the elected species.  Claims 33 and 34 are withdrawn, with traverse.  The traversal of the restriction requirement that was filed in the response on 05/04/2020 applies to the election of histidine-vortioxetine as the elected species of charged chemical moiety and is not persuasive for the reasons set forth in the Office action mailed on 06/16/2020.  

Claims 27-32, 35-39, 46, and 47 are under current examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 27-29, 36-39, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over De Vivo et al. (US 2010/0092454; publication date: 04/15/2020; of record) in view of Sabbagh et al. (US 9,399,039; publication date: 07/26/2016; available under 35 USC 102(a)(2); effectively filed date: 06/30/2015), and further in view of Chen et al. (US 2004/0117125; publication date: 06/17/2004), Sanchez et al. (Pharmacoloogy & Therapeutics; vol 145, pages 43-57; available online from 07/09/2014; cited in the IDS filed on 02/08/2021), and Coleman et al. (Nature Vol 532, pages 334-339; publication date: 04/21/2016).

The claims are examined in view of the election of species 
(a) vortioxetine as the 5HT-1BR stimulating agent; and 
(b) histidine-vortioxetine as the charged chemical moiety.  

De Vivo discloses administration of a selective serotonin reuptake inhibitor (SSRI) for regenerating the integumentary system and/or stimulating the growth of the corresponding cutaneous appendages, particularly body hair and/or head hair (abstract and claim 1).  The method may be used in medical fields (0038) for regenerating the skin and scalp and for treating alopecia (0040) including alopecia due to disease (0031).  
De Vivo discloses administering an SSRI such as paroxetine or fluoxetine (0043), but is silent with respect to using vortioxetine, the species elected in the instant application.  
Sabbagh discloses that in addition to fluoxetine and paroxetine, vortioxetine was known to be a SSRI at the time the instant invention was filed (col 2, lines 59-61).  
Chen discloses that fluoxetine blocks SERT (the serotonin transporter; 0221 and 0181).
Sanchez discloses that vortioxetine, has several pharmacological activities including inhibiting the serotonin transporter, SERT.  
Additionally, one having ordinary skill in the art would be aware that the serotonin transporter (SERT) terminates serotonergic signaling through reuptake of the neurotransmitter (i.e. serotonin) into presynaptic neurons.  SERT is a target for antidepressants which block reuptake and prolong neurotransmitter signaling (Coleman: abstract).  
It would have been prima facie obvious to use vortioxetine as the SSRI in De Vivo’s invention because it was known for the same purpose as the substances exemplified by De Vivo, both the fluoxetine listed by De Vivo as well as vortioxetine have SSRI (serotonin reuptake inhibitor) activity.  Please refer to MPEP 2144.06.  
Thus, claims 27 as well as 28 and 29 which further limit the 5-HT1BR-stimulating agent and embrace the elected species are prima facie obvious.

With regard to instant claim 38, De Vivo discloses medical treatment for skin and scalp in patients who have suffered damage to these tissues (0040).  The examiner considers this to fall within the scope of the term “wound” recited in the instant claims.  
With regard to instant claims 39, and 46 the method may be used to treat cicatricial alopecia (i.e. scarring alopecia; 0031), which the instant specification indicates is associated with inflammation (see page 11 of the instant specification).  

Claims 30-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over De Vivo et al. (US 2010/0092454; publication date: 04/15/2020; of record), Sabbagh et al. (US 9,399,039; publication date: 07/26/2016; available under 35 USC 102(a)(2); effectively filed date: 06/30/2015), Chen et al. (US 2004/0117125; publication date: 06/17/2004), Sanchez et al. (Pharmacoloogy & Therapeutics; vol 145, pages 43-57; available online from 07/09/2014; cited in the IDS filed on 02/08/2021), and Coleman et al. (Nature Vol 532, pages 334-339; publication date: 04/21/2016) as applied to claims 27-29, 36-39, and 46 above, and further in view of Chandran (US 2006/0241017; publication date: 10/26/2006).  


The relevant disclosures of De Vivo, Sabbagh, Chen, Sanchez, and Coleman are set forth above.  Neither reference discloses the elected species of positively charged chemical moiety: the histidine moiety.
Chandran discloses modifying therapeutic agents with an amino acid can enhance the pharmacological and pharmaceutical properties and particularly the therapeutic index (abstract).  The therapeutic agent may be almost any drug, including the SSRI fluoxetine (table on page 8, left col) and the amino acid is preferably selected from the twenty essential amino acids including histidine (0055).  
prima facie obvious to modify the selective serotonin reuptake inhibitor vortioxetine with an amino acid such as histidine.  The artisan of ordinary skill would have been motivated to do so in order to improve the therapeutic index of vortioxetine.  The skilled artisan would have had a reasonable expectation of success because Chandran discloses that the requirement for modification with an amino acid is to have a hydroxyl, amino, carboxy, or acylating derivative (abstract) and vortioxetine has an amino group.  

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over De Vivo et al. (US 2010/0092454; publication date: 04/15/2020; of record), Sabbagh et al. (US 9,399,039; publication date: 07/26/2016; available under 35 USC 102(a)(2); effectively filed date: 06/30/2015), Chen et al. (US 2004/0117125; publication date: 06/17/2004), Sanchez et al. (Pharmacoloogy & Therapeutics; vol 145, pages 43-57; available online from 07/09/2014; cited in the IDS filed on 02/08/2021), and Coleman et al. (Nature Vol 532, pages 334-339; publication date: 04/21/2016) as applied to claims 27-29, 36-39, and 46 above, and further in view of Usala (US 2002/0065222; publication date: 05/30/2002).

The relevant disclosures of De Vivo, Sabbagh, Chen, Sanchez, and Coleman are set forth above.  
De Vivo discloses further that treatment with the inventive composition is effective in restoring scar tissue (scar); however, De Vivo does not unambiguously disclose that the pathological tissue, skin and/or hair loss, damage, or impairment is present after scarification as recited in instant claim 47.  
Usala discloses that hair loss can result from the buildup of scar tissue around surgical or trauma-induced wound sites (0007).  
prima facie obvious to treat areas of hair loss after surgery and/or due to scarification because one having ordinary skill in the art would recognize this pathology as suitable for treatment with De Vivo’s composition.  See MPEP 2123(I)(D).  

Response to Arguments and Declaration
Applicant's arguments filed 12/02/2020 as well as the declaration filed 02/08/2021, both traversing the rejection over De Vivo in view of Sabbagh, cited in the new grounds of rejection above, have been fully considered but they are not persuasive.

On pages 2-3 of the declaration, Declarant argues that the examiner appears not to have appreciated the significance of the use of a 5-HT-1BR stimulating agent that is a direct stimulating agent, arguing further that SSRIs do not directly stimulate 5HT-1BR.  On page 5, Declarant argues that De Vivo discloses different compounds having a different mechanism of action in their method of treating skin or hair pathology.  On page 7 of the remarks, Applicant argues that vortioxetine was known to act as a 5HT-1BR agonist “as opposed to SSRIs”.  
These arguments are not persuasive because the prior art renders obvious the use of vortioxetine, a direct stimulating agent 5HT-1BR, per the instant specification.  This is an inherent property of vortioxetine. 
In response to applicant's argument that SSRIs do not act directly on the 5HT-1BR, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As set forth in the rejection above, one having ordinary skill in the art would have recognized that vortioxetine has activity as an SSRI (in addition to being a direct stimulator of the 5HT-1BR).  The claims are considered obvious for the reasons set forth in the rejection supra.  Absent a persuasive showing of unexpected results in a side-by-side comparison to the closest prior art (in this case, a method of boosting skin and/or hair repair in patients suffering from pathological tissue, skin and/or hair loss, damage, or impairment comprising administering the SSRIs disclosed by De Vivo to a patient in need thereof), the instant invention, as claimed, is considered prima facie obvious.  

On page 3, Declarant states that SSRIs have no direct agonist action on the 5HT-1BR.  
The examiner acknowledges that inhibition of the serotonin reuptake pump (SERT) indirectly stimulates 5HT-1BR due to accumulation of the endogenous neurotransmitter serotonin; however, the prior art indicates, and Declarant states in para 15 of the declaration, that vortioxetine has more than one mechanism of action.  The prior art specifies inhibition of SERT (i.e. SSRI activity).  It is sufficient to establish a prima facie case of obviousness to replace the SERT inhibitor fluoxetine with the SERT inhibitor vortioxetine.  See MPEP 2144.06(II).  That vortioxetine may have additional molecular mechanisms underpinning its antidepressant effect fails to negate the obviousness of replacing fluoxetine with vortioxetine based upon their SSRI activity.  


In response to applicant's argument that Sabbagh does not discuss the 5HT-1BR, something which is old does not become patentable upon the discovery of a new property. See MPEP 2112(I).  

The examiner also notes that Declarant’s arguments throughout the declaration and Applicant’s arguments throughout the remarks that the therapeutic agents disclosed by De Vivo and Sabbagh have a different mechanism of action than stimulating 5HT-1BR ignore the fact that both fluoxetine and vortioxetine were known at the time the instant invention was filed to have SSRI activity.  This fact is acknowledged by Declarant at para 15 and by Applicant on page 8 of the remarks.  

On page 5, Declarant cites data from the examples of the application as revealing for the first time that direct 5HT-1BR stimulating agents such as the partial agonist vortioxetine and the agonist CP 94253 can be used to boost skin and/or hair repair in patients suffering from pathological tissue, skin, and/or hair, loss, damage, or impairment.  
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected 
In the instant case, the data of record fail to establish that vortioxetine has any unexpectedly superior performance.  The data show that fluoxetine, a compound known to have SSRI activity, and vortioxetine, a compound known to have SSRI activity, perform comparably in enhancing wound healing.  One having ordinary skill in the art would expect this outcome.  The examiner also notes that one having ordinary skill in the art would expect agonist activity at a serotonin receptor (in this case 5HT-1BR) would improve healing of the integumentary system.  De Vivo teaches that SSRIs have this effect.  SSRIs cause levels of the endogenous ligand for 5HT-1BR, serotonin (i.e. 5- hydroxytryptamine or 5-HT) to increase, thereby prolonging its effect at its receptor.  Pharmacologically activation of a receptor for serotonin (e.g. 5-HT-1BR) with an exogenous agent would be expected to have a similar effect to increasing the endogenous ligand.  That is to say, activating the 5HT-1BR with an exogenous agonist would be expected to have a similar effect to activating this receptor with serotonin.  

On page 8 of the remarks, Applicant argues that vortioxetine, which has partial agonist activity at the 5HT-1B receptor, falls within the scope of the instant claims whereas paroxetine and fluoxetine do not.
This argument is not persuasive as the rejection under 35 USC 103 establishes a prima facie case of obviousness regarding using vortioxetine to treat skin and hair pathologies based upon its established activity as an inhibitor of SERT.  The argument 

On page 8 of the remarks, Applicant argues that De Vivo and Sabbagh do not mention 5-HT-1BR and on pages 8-9 of the remarks, Applicant argues that Sabbagh differs from the pending claims in that this disclosure is not directed to treating skin or hair.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 9 of the remarks, Applicant argues cites MPEP 2144.06(II) and Smith v. Hayashi in support of the position that De Vivo and Sabbagh are not in the same art and thus cannot be properly combined under 35 USC 103.  Specifically, Applicant cites the decision in Smith v. Hayashi that in the art of electrophotography, both phthalocyanine and selenium were known to function as photoconductors.  Applicant argues that this rationale cannot apply to the combination of De Vivo and Sabbagh because De Vivo is directed towards using SRISs to treat skin and Sabbagh is directed towards using SSRIs to treat depression, stress, etc.  


On page 10 of the remarks, Applicant argues that the examiner has not provided a reason why one having ordinary skill in the art would have a reasonable expectation of success using a direct 5HT-1BR stimulating agent.
Here, Applicant repeats arguments that ignore the teachings of the prior art, and the rationale underlying the obviousness rejection, specifically that vortioxetine also has activity as an SSRI.  This fact is acknowledged by both Applicant (pages 7-8 of the remarks) and Declarant (para 15 of the Declaration).  That vortioxetine also has a direct interaction with the 5HT-1B receptor fails to negate the fact pattern supporting the obviousness conclusion. 

On page 11 of the remarks, Applicant cites data presented in the specification as showing that direct 5HT-1BR stimulating agents such as the partial agonist vortioxetine and the agonist CP94253 can be used to boost skin and/or hair repair.
Please see above regarding the burden on Applicant to overcome an obviousness rejection with a persuasive showing of unexpected results.  

Conclusion
No claims are allowed.                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617